Order, Supreme Court, New York County (Bernard J. Fried, J.), entered on or about November 22, 2005, which, inter alia, directed defendants to turn over to the Sheriff of New York County certain out-of-state accounts, unanimously affirmed, with costs.
Defendant William Doniger, plaintiffs’ judgment debtor (see Miller v Epstein, 293 AD2d 282 [2002]), was properly directed to turn over his out-of-state Wachovia account to the Sheriff of New York County (CPLR 5225 [a]; see Starbare II Partners v Sloan, 216 AD2d 238 [1995]). The court also properly directed that certain specified out-of-state accounts transferred by William Doniger to his family members, named defendants herein who hold the accounts either in trust or individually, be turned over to the Sheriff, the evidence showing that plaintiffs have a superior right to at least a portion of the assets in these accounts (CPLR 5225 [b]; see Garland D. Cox & Assoc. v Koffman, 48 NY2d 878 [1979]; Siemens & Halske GmbH. v Gres, 32 AD2d 624 [1969]). Such superior rights are derived from William Doniger’s presumptive fraudulent transfer of nearly all his assets beginning in or about 1994, when plaintiffs commenced their first action for fraud against him (Debtor and Creditor Law §§ 273, 273-a, 276; see Matter of Kalati v Independent Diamond Brokers, 209 AD2d 412 [1994]). We have considered defendants’ remaining arguments and find them to be without merit. Concur—Andrias, J.P., Saxe, Williams, Sweeny and McGuire, JJ.